       Case 2:20-cv-01956-DWL Document 61 Filed 06/18/21 Page 1 of 13




 1   Gregory B. Collins, Esq.
     Mitchell P. Reber, Esq.
 2   KERCSMAR FELTUS & COLLINS
 3   7150 E. Camelback Road, Suite 285
     Scottsdale, Arizona 85251
 4   Telephone: (480) 421-1001
 5   Facsimile: (480) 421-1002
     E-mail:     gbc@kfcfirm.com
 6
 7   Jordan Susman, Esq. (CA Bar No. 246116)
 8   Margo Arnold, Esq. (CA Bar No. 313444)
     NOLAN HEIMANN LLP
 9   16133 Ventura Blvd. Ste. 820
10   Encino, California 91436
     Telephone: (818) 574-5710
11   Facsimile: (818) 574-5689
     E-mail:      jsusman@nolanheimann.com
12                marnold@nolanheimann.com
13   Admitted Pro Hac Vice

14
     Attorneys for Defendant
15
     BRIAN MCKNIGHT
16
17                         UNITED STATES DISTRICT COURT

18                                DISTRICT OF ARIZONA

19
20 Briana McKnight, an individual,              )   Case No. 2:20-CV-01956-DWL
                                                )
21              Plaintiff,                      )
                                                )   DEFENDANT BRIAN MCKNIGHT’S
22         vs.                                  )   MOTION FOR JUDGMENT ON THE
23                                              )   PLEADINGS (FRCP 12(c))
     Brian McKnight, an individual; and DOES 1- )
24   10,                                        )   (Oral Argument Requested)
                                                )
25              Defendants.                     )
                                                )
26
                                                )
27
28
                DEFENDANT BRIAN MCKNIGHT’S MOTION FOR JUDGMENT ON PLEADINGS
        Case 2:20-cv-01956-DWL Document 61 Filed 06/18/21 Page 2 of 13




 1          Pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, Defendant Brian
 2 McKnight (“Defendant”), by and through his counsel of record, hereby moves the Court
 3 to enter judgment on the pleadings as to the First and Second Claims (collectively, the
 4 “Defamation Claims”) of the Second Amended Complaint (“SAC”). This motion is made
 5 on the grounds, which are set forth with particularity in the accompanying Memorandum
 6 of Points and Authorities, that the purported defamatory statement is not capable of
 7 defamatory meaning.
 8          Prior to filing this motion, undersigned counsel conferred with Plaintiff’s counsel
 9 regarding the contents of this motion, as required by L.R. 12.1(c).
10                   MEMORANDUM OF POINTS AND AUTHORITIES
11 I.       SUMMARY OF ARGUMENT
12          Plaintiff Briana McKnight (“Plaintiff”) alleges in the SAC that Defendant
13 “imputed unchastity” to her. SAC ¶ 35. However, when Defendant served discovery on
14 Plaintiff regarding her chastity, Plaintiff refused to comply with Defendant’s requests
15 and asked the Court to issue a protective order.
16          On May 13, 2021, the Court granted Plaintiff’s wish but with a clear warning:
17 “Plaintiff is on notice that, in light of this ruling, she will not be allowed during a future
18 stage of this case to argue that the alleged statement was defamatory for some reason
19 other than its implication of incest.” Dkt. 56 7:27-28.
20          In light of the Court’s ruling, Plaintiff can no longer argue that the Defendant’s
21 alleged statement is defamatory because it impugns her virtue. Plaintiff is limited to a
22 claim that being the victim of incestuous statutory rape is defamatory because it
23 impugned her chastity. As a result, Plaintiff’s defamation claim fails as a matter of law.
24          For more than 100 years, courts have recognized that being the victim of a sex
25 crime cannot be defamatory. See, e.g., Rocky Mountain News Printing Co. v. Fridborn,
26 46 Colo. 440, 104 P. 956, 960 (Colo. 1909). By its very definition, a person’s chastity
27 can only be impugned by voluntary sexual behavior—not illegal sex between a minor
28
                                                    2
               DEFENDANT BRIAN MCKNIGHT’S MOTION FOR JUDGMENT ON THE PLEADINGS
      Case 2:20-cv-01956-DWL Document 61 Filed 06/18/21 Page 3 of 13




 1 and an adult cousin. When presented with case law on this point, Defendant’s counsel
 2 proffered no countervailing legal authority and instead responded: “I believe that the
 3 defendant’s position is contrary to law” and “all I can say is ‘no.’” Susman Decl. Ex. .
 4         Dismissal is also appropriate here because the purported defamatory statement is
 5 incapable of defamatory meaning because it was a statement of opinion and completely
 6 within Defendant’s knowledge.
 7         Finally, the purported defamatory statement is also not actionable because it is
 8 incapable of defamatory meaning; a reasonable listener would not know that it was “of
 9 and concerning” Plaintiff.
10         For the reasons discussed herein, the Court should enter judgment on the
11 pleadings on the Defamation Claims.
12 II.     STATEMENT OF RELEVANT FACTS
13         The SAC alleges:
14                13. On August 15, 2019, Briana was still a minor. As of that time, the
                  public was not aware that Briana was the defendant's daughter, the
15                media did not cover her relationship (or lack of a relationship) with
16                her father, and she had not drawn attention to the fact that she was the
                  defendant’s daughter. Only her inner circle of friends knew who her
17                father was. The identity of Briana’s father and/or her father’s
                  parenting of her had never been the concern or subject of any public
18
                  controversy or attention.
19                14. On August 15, 2019, Briana decided to share aspects of her
                  perceptions of growing up with an unnamed absent father on her
20                personal Instagram page. That post did not mention the defendant by
21                name, did not describe him as a celebrity, did not refer to his
                  profession, and provided no identifying information about the
22                defendant. In that post, she simply described her personal feelings as
                  the daughter of an unnamed father who had withdrawn from her.
23
24         Shorn to its essence, Plaintiff alleges that no reasonable reader of her Instagram post
25 could possibly discern that she was Defendant’s daughter or that her post was about
26 Defendant.
27         The SAC further alleges:
28
                                                   3
              DEFENDANT BRIAN MCKNIGHT’S MOTION FOR JUDGMENT ON THE PLEADINGS
          Case 2:20-cv-01956-DWL Document 61 Filed 06/18/21 Page 4 of 13




1                    19. On August 16, 2019, the day after Briana’s post, the defendant . .
                     . .stated: “My daughter is about to turn 18, I'll get to her in a second. .
2                    . .And unfortunately along the way, a couple years ago I caught wind
3                    that there was an older cousin who was above 18 who was quite
                     possibly having sex with her.” 1 Defendant’s clip stated that he
4                    “called...to the state office for children's affairs there in Arizona” and
                     that he “never heard anything back.” 2
5
                     30. On August 16, 2019, the defendant published the above-alleged
6                    defamatory statements imputing unchastity to the plaintiff.
7             Elsewhere the SAC alleges:
8
              • “Defendant . . . falsely represented [that Plaintiff] while a minor engaged
9               in sexual relations with an older cousin.” SAC ¶ 1;
10            • Defendant alleged that Plaintiff “had sex with an adult cousin . . . was
                having sex with an adult cousin when she was a minor.” SAC ¶ 20(a);
11            • Defendant asserted that “Briana was unchaste because, when a minor, she
                had sex with an adult cousin.” SAC ¶ 20(b);
12
              • Defendant alleged that Plaintiff “was having sex with an adult cousin.”
13              SAC ¶ 22(b);
14
15
     1
         The foregoing shall be referred to herein as the “purported defamatory statement.”
     2
      The SAC conspicuously omits the context in which the purported defamatory statement
16
     was made. Among other things, Defendant stated:
17                   If you look back on my Instagram, she was a part of this family too,
18                   with Jack and Julia and myself. And unfortunately, along the way, a
                     couple years ago I got wind that there was an older cousin who was
19                   above 18 who was quite possibly having sex with her. So, I called, as
                     a father should, to the state office for children’s affairs there in
20
                     Arizona and I never heard anything back. But the next thing that her
21                   mother did was block all of us from her social media from her phone
                     and completely estranged her from us. So what that told me was, they
22                   didn’t want me to be involved in her life that way.
23
     Filed herewith as a physical exhibit is a copy of Defendant’s entire six-minute online video
24   post. See Romani v. Shearson Lehman Hutton, 929 F.2d 875, 879 (1st Cir. 1991) (holding
     that when a document is central to the plaintiff's complaint and the plaintiff fails to
25
     introduce it, the defendant may introduce the exhibit as a part of his motion attacking the
26   pleading without converting a Rule 12 motion into a motion for summary judgment under
     Rule 56); see also Fudge v. Penthouse Int'l., Ltd., 840 F.2d 1012 (1st Cir. 1988), cert.
27   denied, 488 U.S. 821 (1988) (same).
28
                                                       4
                 DEFENDANT BRIAN MCKNIGHT’S MOTION FOR JUDGMENT ON THE PLEADINGS
       Case 2:20-cv-01956-DWL Document 61 Filed 06/18/21 Page 5 of 13




 1         • Defendant alleged that Plaintiff “was having sex with an adult cousin.”
             SAC ¶ 22(c);
 2
           • Defendant alleged that Plaintiff had “sex as a minor with an older
 3           ‘cousin.’” SAC ¶ 23(b);
           • Defendant alleged that Plaintiff “engaged in sex as a minor with a
 4           cousin.” SAC ¶ 26
 5         • Defendant published a “story of Briana’s supposed sexual relationship
             with a cousin.” SAC ¶ 27;
 6         • Defendant alleged that Plaintiff “had while a minor engaged in sexual
 7           relations with an older cousin.” SAC ¶ 28.

 8         After Defendant served discovery on Plaintiff regarding her allegation that the
 9 purported defamatory statement had imputed unchastity upon her, the parties filed two joint
10 reports with the Court regarding their dispute. Dkt. 37, 54. In the second report, Plaintiff
11 alleged: “In ten different places, and in the clearest possible terms, the SAC specifies that
12 Briana’s defamation claim is based on the statement that she had sex with a cousin, i.e.,
13 incest.” Dkt. 54 5:14-16.
14         On May 13, 2021, the Court issued its order regarding the scope of permissible
15 discovery regarding Plaintiff’s chastity but warned Plaintiff: “Plaintiff is on notice that, in
16 light of this ruling, she will not be allowed during a future stage of this case to argue that
17 the alleged statement was defamatory for some reason other than its implication of incest.”
18 Dkt. 56 7:27-28.
19         Prior to filing this motion, the parties met and conferred pursuant to Local Rule 12.1.
20 On June 1, 2021, counsel for Defendant emailed to Plaintiff’s counsel a detailed meet and
21 confer letter regarding the bases for this Motion. (Email from J. Susman to J. West (6/1/21),
22 attached as Exhibit 1.) Plaintiff’s counsel’s initial response was, “I believe that the
23 defendant’s position is contrary to law.” (Email from J. West to J. Susman (6/1/21), attached
24 as Exhibit 2.) One week later, Plaintiff’s counsel sent another email to Defendant’s counsel
25 in which he ignored the fact that the purported defamatory statement does not identify
26 Plaintiff, and concluded: “With regard to the assertion that there was no defamation because
27
28
                                                   5
               DEFENDANT BRIAN MCKNIGHT’S MOTION FOR JUDGMENT ON THE PLEADINGS
       Case 2:20-cv-01956-DWL Document 61 Filed 06/18/21 Page 6 of 13




 1 the statement concerned being the victim of a sex crime, all I can say is ‘no.’ Make your
 2 motion on that grounds.” (Email from J. West to J. Susman (6/8/21), attached as Exhibit 3.)
 3 III.     LEGAL STANDARD
 4          Under Federal Rule of Civil Procedure 12(c), “a party may move for judgment on
 5 the pleadings” after the pleadings are closed “but early enough not to delay trial.”
 6          A motion for judgment on the pleadings, pursuant to Rule 12(c), challenges the
 7 legal sufficiency of the opposing party's pleadings. See, e.g., Westlands Water Dist. v.
 8 Bureau of Reclamation, 805 F. Supp. 1503, 1506 (E.D. Cal. 1992). In deciding a Rule
 9 12(c) motion, the Court applies the same standards applicable to a Rule 12(b)(6) motion.
10 Cafasso, U.S. ex rel. v. General Dynamics C4 Systems, Inc. 637 F3d 1047, 1054, fn. 4 (9th
11 Cir. 2011) (“Rule 12(c) is ‘functionally identical’ to Rule 12(b)(6)”).
12          Judgment on the pleadings is proper when there is either a “lack of cognizable
13 legal theory” or the “absence of sufficient facts alleged under a cognizable legal theory.”
14 Balistreri v. Pacifica Police Dept., 901 F2d 696, 699 (9th Cir. 1988). This includes the
15 Twombly/Iqbal “plausibility” standard. Chavez v. United States 683 F3d 1102, 1108–
16 1109 (9th Cir. 2012).
17 IV.      THE DEFAMATION CLAIMS FAIL AS A MATTER OF LAW BECAUSE
            THE STATEMENT IS NOT SUSCEPTIBLE TO DEFAMATORY
18          MEANING
19
            A.      A STATEMENT THAT SOMEONE WAS A VICTIM OF A SEX
20                  CRIME IS NOT CAPABLE OF DEFAMATORY MEANING
21
            Plaintiff has staked her entire Defamation Claims on Defendant’s purported
22
     statement that she “was unchaste because, when a minor, she had sex with an adult
23
     cousin.” SAC ¶ 20(b); see also SAC ¶¶ 20(a), 22(b), 22(c), 23(b), 26, 27, 28. On May 13,
24
     2021, in connection with granting Plaintiff’s motion for protective order, the Court put
25
     “[p]laintiff is on notice that, in light of this ruling, she will not be allowed during a future
26
     stage of this case to argue that the alleged statement was defamatory for some reason other
27
     than its implication of incest.” Dkt. 56 7:27-28. This motion follows from that Order,
28
                                                      6
                 DEFENDANT BRIAN MCKNIGHT’S MOTION FOR JUDGMENT ON THE PLEADINGS
       Case 2:20-cv-01956-DWL Document 61 Filed 06/18/21 Page 7 of 13




 1 which limited the scope of the Plaintiff’s claims, at the Plaintiff’s own request.
 2         As this Court is aware, it is a felony under Arizona law for a person over the age of
 3 18 to have sex with a minor. See ARS 13-1405 (“A person commits sexual conduct with a
 4 minor by intentionally or knowingly engaging in sexual intercourse or oral sexual contact
 5 with any person who is under eighteen years of age. . . .Sexual conduct with a minor who
 6 is at least fifteen years of age is a class 6 felony.”) It is also a felony for a person over the
 7 age of 18 to have sex with a cousin. See ARS 13-608 (“Persons who are eighteen or more
 8 years of age and are within the degrees of consanguinity within which marriages are
 9 declared by law to be incestuous and void, who knowingly intermarry with each other, or
10 who knowingly commit fornication or adultery with each other are guilty of a class 4
11 felony.”). Accordingly, it is indisputable that the purported defamatory statement alleged
12 that Plaintiff was the victim of a sex crime.
13         A statement that Plaintiff was a victim of a sex crime is not capable of defamatory
14 meaning. In Rocky Mountain News, after a newspaper falsely reported that plaintiff, a
15 victim of a sexual assault, had given birth, the Court held: “An unmarried female ... who
16 has been carnally known against her will, and as a result thereof becomes a mother, has not
17 thereby lost her virtue nor her chastity.” Rocky Mountain News Printing Co. v. Fridborn,
18 46 Colo. 440, 104 P. 956, 960 (Colo. 1909). While Rocky Mountain News is now over
19 100-years old; the rule of law stated there is not outdated. See e.g., Black's Law Dict. (5th
20 ed. 1979) p. 214, col. 2.) (“A victim of a sex crime is not considered unchaste.”).
21         Bement v. N.Y.P. Holdings, Inc., 307 A.D.2d 86, 92, 760 N.Y.S.2d 133 (2003), is
22 directly on point here. In Bement, a newspaper published a story stating that the plaintiff
23 operated as a spy who “slept” with foreign government officials. The article also indicated
24 that the plaintiff “was raped on several occasions and that other times she rejected []
25 advances.” The trial court found these statements incapable of defamatory meaning and the
26 appellate court affirmed. In affirming, the appellate court stated:
27         It was never stated that she voluntarily engaged in sex with anyone or that
28
                                                     7
               DEFENDANT BRIAN MCKNIGHT’S MOTION FOR JUDGMENT ON THE PLEADINGS
         Case 2:20-cv-01956-DWL Document 61 Filed 06/18/21 Page 8 of 13




 1          this alleged conduct was pleasurable or economically rewarding for her;
            instead the article conveyed the view that her alleged conduct amounted to a
 2          sacrifice for the good of her country. This finding is also consistent with case
 3          law. The court found that the article did not “expose [plaintiff] to hatred,
            contempt or aversion, or ... induce an evil or unsavory opinion of [her] in the
 4          minds of a substantial number of the community”
 5
 6 Bement, 307 A.D.2d at 92. Put simply, unchastity may be imputed from statements
 7 alleging prostitution, promiscuity, or voluntary sexual behavior, but unchastity cannot be
 8 imputed as a result of having been the victim of a sex crime. See, generally, Lemacks v.
 9 State, 207 Ga. App. 160, 160, 427 S.E.2d 536, 537 (1993) (“It is no reflection on character
10 that one has been an unwilling victim of prior crimes.”); Raines v. State, 191 Ga. App. 743,
11 744, 382 S.E.2d 738, 739 (1989) (“a prior rape committed against the victim has nothing
12 whatsoever to do with her past sexual behavior”); Summitt v State of Nevada, 101 Nev
13 159, 164, 697 P2d 1374, 1378 (1985) (Steffen, J., concurring in part and dissenting in
14 part) (finding that a child-victim's reputation would have been unaffected by a disclosure
15 that she had been the victim of a prior sexual assault).
16          Because Plaintiff has limited her claims to allegations and harm unrelated to her

17 sexual behavior generally (her chastity), and, as a matter of law, being described as the
18 victim of a sex crime is not defamatory, the Court should enter judgment on the
19 Defamation Claims.
20      B.     THE PURPORTED DEFAMATORY STATEMENT IS NOT
               CAPABLE OF DEFAMATORY MEANING BECAUSE IT STATES
21             A MATTER OF OPINION COMPLETELY WITHIN
               DEFENDANT’S KNOWLEDGE
22
23          The elements of defamation of a private person 3 in Arizona are (1) publication of

24 a false and defamatory statement concerning the plaintiff, (2) defendant knew the
25
26   Plaintiff is, in fact, a limited person public figure. For purposes of this Motion only, and
     3

   without conceding that Plaintiff is a private person, Defendant will apply the lesser
27 standard for defamation of a private person.
28
                                                    8
               DEFENDANT BRIAN MCKNIGHT’S MOTION FOR JUDGMENT ON THE PLEADINGS
         Case 2:20-cv-01956-DWL Document 61 Filed 06/18/21 Page 9 of 13




 1 statement was, and (3) defendant acted in reckless disregard of these matters or
 2 negligently failed to ascertain them. Peagler v. Phoenix Newspapers, Inc., 114 Ariz. 309,
 3 315, 560 P.2d 1216, 1222 (1977) (citing Restatement (Second) of Torts § 580B (1975). It
 4 is fundamental that the “publication must reasonably appear to state or imply assertions
 5 of material fact that are provably false.” Yetman v. English, 168 Ariz. 71, 76, 811 P.2d
 6 323, 328 (1991).
 7          Although a claim for false light invasion of privacy may be based upon a truthful
 8 statement, 4 Plaintiff’s false light claim is substantially the same as her defamation claim,
 9 and is based on the exact same facts, including “the falsity of the publicized matter.”
10 Compare SAC ¶¶ 30, 31 with SAC ¶ 36. Consequently, it fails for the same reasons as
11 the defamation claim.
12          The purported defamatory statement is not capable of defamatory meaning
13 because Defendant did not allege that Plaintiff, in fact, had sex or incestuous relations
14 with a relative. Rather, Defendant clearly stated, “I caught wind that there was an older
15 cousin who was above 18 who was quite possibly having sex with her.” On its face,
16 Defendant made no provably false statement of fact that Plaintiff had sex with a cousin.
17          Plaintiff argues that “simply couching such statements in terms of opinion does
18 not dispel defamatory implications because a speaker may still imply knowledge of facts
19 which lead to the defamatory conclusion.” Susman Decl. Exh. (Defendant citing
20 McGarry v. University of San Diego, 154 Cal. App. 4th 97, 112 (2007)). Plaintiff is only
21 half right, as the Court in McGarry explained:
22                To determine whether a statement is actionable fact or nonactionable
                  opinion, courts use a totality of the circumstances test of whether the
23                statement in question communicates or implies a provably false
24                statement of fact. Under the totality of the circumstances test, first, the
                  language of the statement is examined. For words to be defamatory,
25
26
    See Desert Palm Surgical Grp., P.L.C. v. Petta, 236 Ariz. 568, 580, 343 P.3d 438, 450
     4
27 (Ct. App. 2015).
28
                                                    9
               DEFENDANT BRIAN MCKNIGHT’S MOTION FOR JUDGMENT ON THE PLEADINGS
      Case 2:20-cv-01956-DWL Document 61 Filed 06/18/21 Page 10 of 13




 1                  they must be understood in a defamatory sense. Next, the context in
                    which the statement was made must be considered.
 2
 3 Id. (internal citations and quotes omitted).
 4         The purported defamatory statement fails the McGarry test on both grounds.
 5         First, the language of the purported defamatory statement is clear: Defendant
 6 heard from someone that Plaintiff “was quite possibly having sex” with an older cousin.
 7 Defendant did not make a statement of fact about Plaintiff, but a statement of possibility.
 8         Second, the context in which the statement was made further demonstrates that it
 9 is nonactionable opinion. Here, there are many levels of context, including inter alia:
10         (1)      The context of Defendant’s son BJ “accusing the defendant of abandoning
11 his children.” SAC ¶ 12.
12         (2)      The context of Plaintiff publicly discussing her relationship with Defendant
13 and stating: “I grew up thinking that the things that happened to me and my dad’s
14 relationship was my fault. I grew up thinking that he doesn’t want to come visit me
15 because he doesn’t love me. …I want to share my side of the story.” Susman Decl. Ex.
16         (3)      The context of Defendant explaining his side of the story and explaining
17 that he did not abandon Plaintiff. Rather, after Defendant reported that Plaintiff was
18 “quite possibly” the victim of a sex crime, Plaintiff’s mother blocked Defendant from
19 contacting Plaintiff.
20         Context is everything, and in context, the purported defamatory statement is
21 incapable of defamatory meaning because it is a true statement of opinion.
22         Others First Inc. v. Better Bus. Bureau of Greater St. Louis, Inc., 105 F. Supp. 3d
23 923 (E.D. Mo. 2015), aff'd, 829 F.3d 576 (8th Cir. 2016) in instructive. In Others First,
24 the Court held that the statement “Corey also said it appears that a former associate of
25 Frazier, and perhaps even Frazier himself, may have potential conflicts of interest over
26 their involvement in the Others First donation program” was not actionable defamation
27 for the same reason the purported defamatory statement is not actionable. First, the
28
                                                   10
                 DEFENDANT BRIAN MCKNIGHT’S MOTION FOR JUDGMENT ON THE PLEADINGS
      Case 2:20-cv-01956-DWL Document 61 Filed 06/18/21 Page 11 of 13




 1 statement in Others First accurately reported what Corey said—just as Defendant
 2 accurately reported what he heard about Defendant. Id. at 932. Second, “[t]he underlying
 3 statement also does not imply an assertion of objective fact, as it is qualified by the
 4 language itself—it ‘appears,’ ‘perhaps,’ and ‘may have.’ When this equivocal language
 5 is combined with the attribution of this statement to a particular speaker, a
 6 reasonable factfinder would treat this statement as one of opinion and not as the
 7 assertion of an objective fact.” Id. at 932-33 (emphasis added). Here too, Defendant’s
 8 underlying statement that Plaintiff “was quite possibly having sex” with an older cousin
 9 does not imply an assertion of objective fact, as Defendant clearly qualified the
10 statement.
11         Accordingly, the purported defamatory statement is incapable of defamatory
12 meaning, and the Court should enter judgment on the Defamation Claims.
13         C.      THE PURPORTED DEFAMATORY STATEMENT IS NOT
                   CAPABLE OF DEFAMATORY MEANING BECAUSE A
14                 REASONABLE LISTENER WOULD NOT KNOW IT WAS ABOUT
15                 PLAINTIFF

16         To be “actionable as a matter of law, defamatory statements must be published in
17 such a manner that they reasonably relate to specific individuals.” Hansen v. Stoll, 130
18 Ariz. 454, 458 (Ct. App. 1981). The burden rests on the plaintiff to show that the
19 publication was “of and concerning” her. Id. Here, the purported defamatory statement
20 is not capable of defamatory meaning, as a reasonable person would not know that it was
21 of and concerning Plaintiff.
22         According to the SAC, a reasonable person who read Plaintiff’s August 15, 2019
23 Instagram post would not be able to identify the subject as Defendant, because: “That
24 post did not mention the defendant by name, did not describe him as a celebrity, did not
25 refer to his profession, and provided no identifying information about the defendant.”
26 SAC ¶ 14. By the same token, a reasonable listener to the purported defamatory
27 statement would not be able to identify its subject because Defendant did not mention
28
                                                   11
                DEFENDANT BRIAN MCKNIGHT’S MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 2:20-cv-01956-DWL Document 61 Filed 06/18/21 Page 12 of 13




1 Plaintiff by name, did not describe her as anything more than his daughter, did not refer
2 to her school, and did not provide any identifying information about Plaintiff.
3 Consequently, the purported defamatory statement fails to satisfy the “of and
4 concerning” element, and the Court should enter judgment on the pleadings on the
5 Defamation Claims.
6 V.      CONCLUSION
7         For the reasons stated herein, Defendant respectfully requests that the Court enter
8 judgment on the Defamation Claims.
9
10
11
12        RESPECTFULLY SUBMITTED this 18th day, June, 2021

13                                           NOLAN HEIMANN LLP

14
                                             By:          /s/ Jordan Susman
15                                                  Jordan Susman
16                                                  Admitted Pro Hac Vice

17
18                                                      KERCSMAR FELTUS & COLLINS

19
                                             By:          /s/ Gregory Collins
20                                                  Gregory B. Collins
21                                                  Mitchell P. Reber
                                                    Attorneys for Defendant Brian McKnight
22
23
24
25
26
27
28
                                                   12
             DEFENDANT BRIAN MCKNIGHT’S MOTION FOR JUDGMENT ON THE PLEADINGS
      Case 2:20-cv-01956-DWL Document 61 Filed 06/18/21 Page 13 of 13




1                          LOCAL RULE 12.1 CERTIFICATION
2
           Pursuant to Local Rule 12.1, I certify that before filing the instant motion I
3
     conferred with Plaintiff’s counsel by telephone and email, informed them of the
4
     Defendant’s intention to file this motion and the bases for it. Plaintiff’s counsel
5
     responded that Defendant should file the instant motion.
6
7
                                             /s/ Jordan Susman
8                                                  Jordan Susman
                                                   Attorney for Defendant Brian McKnight
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 13
              DEFENDANT BRIAN MCKNIGHT’S MOTION FOR JUDGMENT ON THE PLEADINGS
